 


113 HR 4625 IH: Medicare Home Health Rebasing Relief and Reassessment Act
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4625 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2014 
Mr. Hall introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to suspend the application of the rebasing of Medicare home health prospective payment amounts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medicare Home Health Rebasing Relief and Reassessment Act. 
2.Relief and reassessment of the rebasing of Medicare home health prospective payment amounts 
(a)Suspension of rebasingSection 1895(b)(3)(A)(iii) of the Social Security Act (42 U.S.C. 1395fff(b)(3)(A)(iii)) is amended— 
(1)in subclause (I), in the first sentence, by striking subclause (II) and inserting subclauses (II) and (III); 
(2)in subclause (II), in the first sentence, by striking The Secretary and inserting Subject to subclause (III), the Secretary; and 
(3)by adding at the end the following new subclause: 
 
(III)Special ruleSubclauses (I) and (II) shall not apply for the 12-month period beginning on the date of the enactment of this subclause. For periods beginning after the period described in the previous sentence, the Secretary shall apply such subclauses as if the previous sentence had not been enacted. . 
(b)Revision of home health outlier adjustmentSection 1895(b)(5)(A) of the Social Security Act (42 U.S.C. 1395fff(b)(5)(A)) is amended, in the second sentence, by inserting (or, in the case of each of the years 2015 through 2023, 2.25 percent) after 2.5 percent. 
(c)Study and report 
(1)Study 
(A)In generalThe Secretary of Health and Human Services, in consultation with representatives of Medicare home health agencies and beneficiaries, shall conduct a study on alternative methods for determining the appropriate adjustment under section 1895(b)(3)(A)(iii) of the Social Security Act (42 U.S.C. 1395(b)(3)(A)(iii)), including methods offered by stakeholders. Such study shall include an analysis of each of the following: 
(i)The projected impact on Medicare beneficiary access to care during each of 2014 through 2017 of applying section 1895(b)(3) during each of such years without application of subparagraph (A)(iii) of such section, compared to the projected impact on such access during each of such years of applying such section during each of such years with application of such subparagraph. 
(ii)The number and share of home health agencies that are projected to experience negative Medicare margins by 2017, including the location, size, and type of such agencies. 
(iii)With respect to home health agencies described in clause (ii)— 
(I)the total number, average age, average income, and average number of activities of daily living of the Medicare beneficiaries such agencies serve; 
(II)the number of staff such agencies employ; 
(III)the number and location of counties in which such agencies serve as the sole provider of Medicare home health services; and 
(IV)to the extent practicable, the payer mix of such agencies. 
(iv)The impact of the adjustment on small home health agencies, as defined by the United States Small Business Administration small business size standards, consistent with the principles of the Regulatory Flexibility Act, which requires Federal agencies, including the Department of Health and Human Services, to fully consider during the rulemaking process the economic impact of regulatory provisions, as well as less burdensome regulatory alternatives, to small entities. 
(v)Any other areas determined appropriate by the Secretary. 
(B)Requirement for alternative methods and other considerationsFor purposes of the analysis under subparagraph (A)— 
(i)the alternative methods described in such subparagraph shall cover each of the years in which the rebasing adjustment under such section 1895(b)(3)(A)(iii) is to be applied; and 
(ii)the Secretary shall include a cumulative analysis of other Medicare home health reimbursement reductions established by statute or regulation, consistent with the requirements of Executive Order 13563. 
(2)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report on the study conducted under paragraph (1), together with such recommendations as the Secretary determines appropriate based on the findings of such study. Such report shall include— 
(A)a determination by the Secretary as to whether, as a result of the findings of such study, the Secretary intends to use the authority under section 1871 of the Social Security Act (42 U.S.C. 1395hh) to modify the adjustment described in paragraph (1)(A) and the extent of any such modification; and 
(B)in the case the Secretary determines not to use such authority, the rationale for such determination. 
 
